Case 1:18-cV-O7796-VEC Document 60 Filed 02/27/19 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GENE SAMIT and JOHN LANTZ,
lndividually and on Behalf of All Others
Similarly Situated,

Plaintiff,
Case No. l:lS-cv~07796-VEC
vs. (Consolidated)

CBS CORPORATION, LESLIE MOONVES, JOSEPH
R. IANNIELLO, LAWRENCE LIDING, DAVlD
RHODES, DAVID R. ANDELMAN, JOSEPH A.
CALIFANO, JR., WILLlAl\/I S. COHEN, GARY L.
COUNTRYl\/IAN, CHARLES K. GIFFORD,
LEONARD GOLDBERG, BRUCE S. GORDON,
LINDA l\/l. GRIEGO, ROBERT N. KLIEGER,
MARTHA L. MINOW, DOUG l\/IORRIS AND
SHARI REDSTONE,

Defendants.

 

 

MOTION FOR ADMISSION PRO HAC VICE

Pursuant to Rule l.3 of the Local Rules of the United States Courts for the Southern and
Eastern Districts of Nevv York, l, Brendan V. Sullivan, Jr., hereby move this Court for an Order
for admission to practice Pro Hac Vice to appear as counsel for Joseph A. Califano, Jr. in the
above-captioned action.

l am a member in good standing of the bars of the states of the District of Columbia and
Rhode Island, and there are no pending disciplinary proceedings against me in any state or
federal court. l have never been convicted of a felony. l have never been censured, suspended,

disbarred or denied admission or readmission by any court.

>l< >l< >l<

Case 1:18-cV-O7796-VEC Document 60 Filed 02/27/19 Page 2 of 8

Attached please lind an affidavit pursuant to Local Rule 1.3, certificates of good standing
from the District of Columbia and Rhode Island, and a proposed order.

Dated: February 27, 2019 Respectfully submitted,

Gw»a»~\{§£@:§

Brendan V. Sullivan J`r.
WILLIAMS & CONNOLLY LL`>j
725 Twelfth Street NW
Washington D.C. 20005
Telephone: (202) 434-5000
Facsimile: (202) 434-5806
Email: bsullivan@vvc.com

Attorneyfor Joseph A. Califano, Jr.

Case 1:18-cV-07796-VEC Document 60 Filed 02/27/19 Page 3 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GENE SAMIT and JOHN LANTZ,
lndividually and on Behalf of All Others
Similarly Situated,

Plaintiff,
vs.

CBS CORPORATION, LESLIE MOONVES, JOSEPH
R. lANNlELLO, LAWRENCE LIDING, DAVID
RHODES, DAVID R. ANDELMAN, JOSEPH A.
CALIFANO, JR., WlLLIAl\/I S. COHEN, GARY L.
COUNTRYl\/IAN, CHARLES K. GIFFORD,
LEONARD GOLDBERG, BRUCE S. GORDON,
LINDA l\/I, GRIEGO, ROBERT N. KLIEGER,
l\/IARTHA L. l\/llNOW, DOUG MORRIS AND
SHARI REDSTONE,

Defendants.

 

 

Case No. l:lS-cv-O7796-VEC
(Consolidated)

AFFIDAVIT IN SUPPORT OF
MOTION FOR ADMISSION PRO HAC VICE

Pursuant to Rule l.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, l, Brendan V. Sullivan, Jr., hereby submit this affidavit in support

of my motion for admission to practice Pro Hac Vice to appear as counsel for Joseph A.

Califano, Jr. in the above~captioned action, and state as follows:

l. l am a member in good standing of the bars of the District of Columbia and the
state of Rhode lsland.
2. There are no pending disciplinary proceedings against me in any state or federal

COUI"[.

3. l have never been convicted of a felony.

Case 1:18-cV-07796-VEC Document 60 Filed 02/27/19 Page 4 of 8

4. l have never been censured, suspended, disbarred or denied admission or
readmission by any court.

l declare under penalty of perjury that the foregoing is true and correct

 

Executed on: February 27, 2019 Respectfully submitted,
Washington, D.C.
m
Brendan V. Sullivan, Jr. \
WlLLlAl\/IS & CONNOLLY LLP
725 Tvvelfth Street NW

Washington D.C. 20005

Telephone: (202) 434-5000
Facsimile: (202) 434-5806
Email: bsullivan@Wc.com

Attorneyfor Joseph A. Califano, Jr.

Case 1:18-cV-07796-VEC Document 60 Filed 02/27/19 Paqe 5 of 8

 

 

 

 

 

 

 

» AR

 

On behalf oijLIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
the District of Columbia Bar does hereby certify that

Was duly qualified and admitted on ]anuary 26, 1970 as an attorney and counselor entitled
to practice before this Court; and is, on the date indicated below, an Active member in
good standing of this Bar.

In Testimony Whereof,

I have hereunto subscribed my
name and affixed the seal of this
Court at the City of Washington,

D.C., on February 14, 2019.

»a.c¢amc’.

JULIO A. CASTILLO
Clerk of the Court

lssued By: NW
District <)t`(j<)lumbin Bar l\[cmbcrship

For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
memberservices@dcbar.org.

 

 

 

 

 

 

 

Case 1:18-cV-07796-VEC Document 60 Filed 02/27/19 Page 6 of 8

 

§upreme Touri of Bhnhe Islanh
Prubidence

T he State othoc{e Is[aru[am[

Q’ror)ic{euce T[antatious

This Certifies that

®renc[au ”V. Su[[ir/au
quashington, @C

is an jittoruey am[Counse[or of the Supreme Court of the
State Qthoe[e Is[am[, anar as such was 011 this the 21st day of
F\foi)emher, 1967 admitted to practice in a[[ the courts of saic[ state
as appears qfrecorc{in the O]j‘ice of the C[erhof the Supreme
Court amf is in goodstanc[iug anc[ qualified to practice in sai¢[
courts.

given um[er our hands amf the sea[ofsaic[$upreme Court
at @ro'via'ence this the 13 th day quehruary, 2019.

Edm h §tlum(!m..

C[erh

 

Case 1:18-cV-07796-VEC Document 60 Filed 02/27/19 Page 7 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GENE SAMIT and JOHN LANTZ,
lndividually and on Behalf of All Others
Similarly Situated,

Plaintiff,
vs.

CBS CORPORATION, LESLIE MOONVES, JOSEPH
R. IANNIELLO, LAWRENCE LIDING, DAVID
RHODES, DAVID R. ANDELMAN, JOSEPH A.
CALIFANO, JR., WlLLIAl\/l S. COHEN, GARY L.
COUNTRYMAN, CHARLES K. GIFFORD,
LEONARD GOLDBERG, BRUCE S. GORDON,
LINDA l\/l. GRIEGO, ROBERT N. KLIEGER,
MARTHA L. l\/IINOW, DOUG MORRIS AND
SHARI REDSTONE,

Defendants.

 

 

Case No. l:lS-cv~O7796~VEC
(Consolidated)

[PROPOSED] ORDER GRANTING ADMISSION ()F
BRENDAN V. SULLIVAN, JR. PRO HAC VICE

The motion of Brendan V. Sullivan, Jr. for admission to practice Pro Hac Vice in the

above-captioned case is GRANTED.

Mr. Sullivan has declared that he is a member in good standing of the bars of the District

of Columbia and Rhode lsland, and that his contact information is as follows:

Brendan V. Sullivan, Jr.
WlLLIAl\/IS & CONNOLLY LLP
725 Twelfth Street NW
Washington D.C. 20005
Telephone: (202) 434~5000
Facsimile: (2()2) 434-5806
Email: bsullivan@Wc.com

Case 1:18-cV-07796-VEC Document 60 Filed 02/27/19 Page 8 of 8

Brendan V. Sullivan, Jr. having requested admission Pro Hac Vice to appear for all
purposes as counsel for Joseph A. Califano, Jr. in the above-captioned action;

IT lS HEREBY ORDERED that Brendan V. Sullivan, Jr. is admitted to practice Pro Hac
Vice in the above~captioned case in the United States District Court for the Southern District of
New York. All attorneys appearing before this Court are subject to the Local Rules of this

Court, including the Rules governing discipline of attorneys

Dated:

 

 

UNITED STATES DISTRICT JUDGE

